Citation Nr: 1630683	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  09-46 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an asbestos related respiratory condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from May 1964 to April 1966.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied service connection for an asbestos related respiratory condition.  The Veteran has since relocated, and his case is being handled through the RO in Atlanta, Georgia.

In June 2013, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for the development of additional evidence.  At this time, the appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a respiratory disorder that is attributable to exposure to asbestos, which he contends occurred during his service.

The October 2008 rating decision, the June 2013 Board remand, and the report of an October 2013 VA medical examination all contain references to records in the Veteran's service treatment records.  The Veteran's claims file is located in the Veterans Benefits Management System (VBMS), an electronic records system.  Some records are also in another electronic records system, Virtual VA.  In the Board's present review, the file does not contain his service treatment records (STRs).  

The Board has attempted to administratively obtain these records and avoid another remand.  However, the Board has been unsuccessful in its efforts.  It appears from a December 2013 general information request that "all available records sent to RMC scan unit on December 30, 2013 for upload to VBMS."  An April 8, 2016 email response to a Board inquiry reflected that the Atlanta RO searched its file banks and "have located a temp folder and are sending the temp folder to scan."  It was noted that "if STRs are not including in this scan please contact RMC for further assistance."  A May 11, 2016 email response from the Atlanta RO reflected that the temp folder was sent to scan on April 11, 2016.  However, at the time of his remand, the Veteran's STRs have not been uploaded to VBMS or VVA.  Accordingly, the Board is remanding the case for those records to be obtained and associated with his claims file.

Accordingly, the case is REMANDED for the following action:

1.  Undertake all necessary efforts to obtain the Veteran's service treatment records and associate those records with his claims file.  Note that these records were sent to the RMC scan unit on December 30, 2013 and that a temporary folder was sent to scan on April 11, 2016.  If these records are unavailable, efforts to obtain, and reconstruct if necessary, should be documented in the claims file.

2.  Thereafter, review the expanded record and readjudicate the claim for service connection.  If the claim remains denied, issue the Veteran and his representative a supplemental statement of the case, and afford them an opportunity to respond, before returning the case to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).



